Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 1 of 15
        Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 2 of 15



interest and costs.

       2.      Venue lies in this District pursuant to 28 U.S.C. § 1391. Among other things,

the agreement at issue in this action specifically provides that any action shall be brought

only in New York and the parties irrevocably submitted to the jurisdiction of the United

States District Court for the Southern District of New York and waived any objection to

venue in this Court, including, forum non conveniens.

                                      THE PARTIES

       3.      Plaintiff Big Noise Sports, Inc. ("Plaintiff" or "BNS") is an Illinois

corporation with its principal place of business in Winnetka, Illinois.

       4.      On information and belief, Defendant Beijing Media Network is a company

organized under the laws of the Peoples Republic of China (“BTV”) with its principal place

of business in Beijing, China.

       5.      On information and belief, Defendant Beijing Universal Media Culture

Communication Co., Ltd is a company organized under the laws of the Peoples Republic of

China (“BUMCCC”) with its principal place of business in Beijing, China.

                                 FACTUAL ALLEGATIONS

       6.      BNS and Defendants entered into a Personal Appearance Agreement dated

as of August 8, 2018, a true and correct copy of which is attached hereto as Exhibit A (the

"PA Agreement").

       7.      The PA Agreement in general called for BNS to deliver to BTV the services

of a celebrity for a sports event being televised by BTV on October 7, 2018.

       8.      Paragraph 1(b) of the PA Agreement provides, in part, that,

       BUMCCC shall pay BNS the sum of Three Hundred Thousand U.S. Dollars
       (US$300,000）(the "Fee"). The Fee shall be paid as follows: (i) BUMCCC
       shall pay BNS One Hundred Thousand U.S. Dollars (US$100,000) upon



                                             2
        Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 3 of 15



       execution hereof and shall constitute a deposit (the “Deposit”) . . . , and (ii)
       BUMCCC shall cause the balance of the Fee (i.e., Two Hundred Thousand
       U.S. Dollars (US$200,000)) (the “Balance”) to be deposited in escrow with
       the Escrow Agent no later than September 1, 2018. The Deposit and the
       Balance shall be wired transferred by BUMCCC to the Escrow Agent via
       wire transfer.

       9.      On August 17, 2018, after BNS did not receive the US$100,000 Deposit,

BNS’ counsel sent a formal demand to Defendants putting Defendants on notice of their

breach of the PA Agreement and demanding the immediate payment of the Deposit.

Notwithstanding BNS’ counsel’s demand, Defendants failed to pay any monies to BNS in

accordance with Paragraph 1(b) of the PA Agreement.

       10.     Paragraph 3 of the PA Agreement further provides, in part, that,

               Each of BNS and BTV/BUMCCC (the "Indemnifying Party")
               further acknowledges that the other party (the "Indemnified Party")
               is entering into this Agreement in reliance upon the warranties,
               representations and covenants herein, and each Indemnifying Party
               agrees to indemnify, defend and hold the Indemnified Party and its
               affiliates harmless from and against any and all liability, cost, or
               expense, including reasonable outside attorney's fees, the
               Indemnified Party or its affiliates may sustain or incur as a result of
               the breach or inaccuracy of any of said warranties, representations
               and covenants by the Indemnifying Party.

                              FIRST CLAIM FOR RELIEF
                                  (Breach of Contract)

       11.     Plaintiff BNS repeats and realleges Paragraphs 1 through 10 of the

Complaint as though fully set forth herein and incorporate the same by this reference.

       12.     On or about August 20, 2018 and thereafter, Defendants breached the PA

Agreement by not paying BNS any of the monies due it under the PA Agreement.

       13.     As a direct and proximate result of the breach of contract by Defendants as

herein alleged, Plaintiff has suffered damages in an amount to be proven at trial, but believed

to be in excess of One Million (US$1,000,000) U.S. dollars.




                                             3
        Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 4 of 15




                             SECOND CLAIM FOR RELIEF
             (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       14.       Plaintiff BNS repeats and realleges Paragraphs 1 through 13 of the

Complaint as though fully set forth herein and incorporates the same by this reference.

       15.       Implied into every contract is a covenant of good faith and fair dealing

wherein and whereby the parties agree to act at all times in good faith towards each other.

       16.       Plaintiff reasonably expected that Defendants would deal with it fairly,

equitably, and in good faith.

       17.       Plaintiff's expectations were brought about and intended by Defendants as a

result of, inter alia, the language in the PA Agreement and by representations made by

Defendants and their agents.

       18.       Defendants breached their obligation to act in good faith by not paying BNS

the monies due it under the PA Agreement.

       19.       The acts and omissions of the Defendants set forth herein were committed in

bad faith, intentionally and/or with conscious and reckless disregard of Plaintiff's rights.

       20.       As a direct and proximate result of Defendants’ breach of the implied

covenant of good faith and fair dealing, Plaintiff has suffered damages in an amount to be

proven at trial, but believed to be in excess of One Million (US$1,000,000) U.S. dollars.



       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (a)       On Plaintiff’s First and Second Claims for Relief, for general and special

damages in an amount to be proven at trial, together with interest thereon at the legal rate;

       (b)       For all costs of suit;

       (c)       For post judgment interest at the maximum legal rate;



                                             4
       Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 5 of 15



      (d)    For such other and further relief as deemed just and proper;

      (e)    For reasonable attorneys' fees; and

      (f)    Plaintiff hereby demands a jury trial.


Dated: August 13, 2020
                                            /s/ John Wirt
                                        John S. Wirt, Esq. (PHV Applied For)
                                        WIRT & WIRT, P.A.
                                        5 Calhoun Ave., Suite 306
                                        Destin, FL 32541
                                        Tel: (847) 323-4082
                                        Fax: (314) 431-6920
                                        mail@wirtlawfirm.com

                                        Attorneys for Plaintiff
                                        Big Noise Sports, Inc.




                                          5
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 6 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 7 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 8 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 9 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 10 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 11 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 12 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 13 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 14 of 15
Case 1:20-cv-06439 Document 1 Filed 08/13/20 Page 15 of 15
